Cite as 2022 Ark. App. 526
                    ARKANSAS COURT OF APPEALS

                                                     Opinion Delivered   December 14, 2022
IN RE RETIREMENT OF JUDGE LARRY
D. VAUGHT




                                        PER CURIAM

       Upon his retirement from the Arkansas Court of Appeals after twenty-two years of

dedicated service, the court expresses its heartfelt appreciation to Judge Larry D. Vaught.

       Judge Vaught graduated from Washington University in 1969. Putting dreams of attending

law school on hold, he worked for eight years in two Arkansas public schools teaching music at

one and directing the band at the other. In 1975, Judge Vaught attended night classes in law school

at the University of Arkansas at Little Rock. Upon graduation in 1979, he served as a deputy

prosecuting attorney for the Pulaski County Sixth Judicial District from 1979 to 1982, practiced

privately from 1982 to 1989, and served as the Pulaski County civil attorney from 1989 to 1993.

Judge Vaught was elected to the Pulaski County Municipal Court in 1993 where he served for

seven years.

       In 2000, Judge Vaught was elected to the Arkansas Court of Appeals, serving district 6,

position 2, which is composed of Pulaski, Perry, and Saline Counties. He assumed office in January

2001 and was reelected in 2006 and 2014. He was appointed chief judge of the court from January

2009 to December 2012.
       Judge Vaught embodies judicial temperament. While being deliberate and decisive, he

consistently demonstrates a deep appreciation of the people whose lives are touched by the cases

presented to him. He is a master of oral argument during which he displays the insightful ability

to focus the discussion on dispositive issues. Judge Vaught’s colleagues admire his persuasiveness,

consistency, and calming influence. It has been said that he has the unique quality of being able to

disagree without being disagreeable.

       This court will miss Judge Vaught for many reasons, but one in particular is his musical

talent, which he has shared with us over the years upon the retirement or appointment of his

colleagues. On these special occasions, he has sung and strummed his guitar to meaningful lyrics

and music he has written, which has, in many instances, brought tears to the eyes of those in

attendance.

       On behalf of the people of the State of Arkansas, we thank Judge Vaught for his many

years of public service and for his valuable contributions to the community. He has been a trusted

friend and colleague to all who have served during his tenure, and we wish him the best in his

retirement.




                                                 2